PER CURIAM
Defendant was cited into the municipal court for the City of Lake Oswego for driving under the influence of intoxicants in violation of ORS 487.540. The municipal court granted his motion to suppress evidence. The city appealed to Clackamas County Circuit Court, which also granted defendant’s motion. The city then appealed to this court. Defendant has moved to dismiss the appeal on the ground that this court is without jurisdiction. Defendant is correct. City of Klamath Falls v. Winters, 289 Or 757, 619 P2d 217 (1980).
Appeal dismissed.